Third District Court of Appeal
                               State of Florida

                       Opinion filed February 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1143
                         Lower Tribunal No. 16-87
                           ________________


                        Guillermo Jose Duarte,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Gina
Beovides, Judge.

     Guillermo Jose Duarte, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, LOGUE and GORDO, JJ.

     PER CURIAM.

     Affirmed.